BERDON, J.,
with whom LAVERY, J., joins, dissenting. Putting aside the majority’s rhetoric, the court’s decision today, favoring the state’s largest and most powerful banks at the expense of the consumer and smaller banks, construes General Statutes § 36a-156 in such a manner that authorizes the banks to charge the nondepositor a fee for using their automated teller machines (ATM). Superficially, it may seem reasonable to allow a bank who owns an ATM to charge the customer of another bank a fee for its use. If there was *27no more, I would not be dissenting; but this is far from the end of the story.
I
The ATM must first be put in its proper perspective. These unattended electronic devices allows the consumer to conduct banking transactions — such as obtaining cash withdrawals, making deposits, transferring funds between accounts, obtaining balances — all without a bank teller. The ATMs of all the banks are connected through shared networks.1 In other words, a customer of bank A can access his account through bank B, even though he is not a customer there. The ATM has become the primary means for the poor— indeed, not only the poor but also the average consumer — to fulfill their banking needs without being restricted by long lines and banker’s hours. It is not uncommon for a bank to have an ATM at a supermarket or other commercial establishment for the convenience of the consumer.
The impact of these fees — which have in the past ranged between $0.50 to $2.50 per transaction, with the common surcharge of $1.50 — is the hardest on the poor. The working poor find it virtually impossible to do their banking during the hours when the banks are open but must rely on the ATM. Those that are recipients of state assistance receive their benefits through electronic benefit trust (benefit trust) or electronic fund transfer (direct deposit). Although the poor do not now pay a service fee for accessing their benefits electronically through the ATMs, that is based upon the interpretation of § 36a-156 by the plaintiff, John P. Burke, the commissioner of banking for the state (commissioner), that *28prohibits the charging of fees to nondepositors,2 which is the issue presented in this case. With the majority’s decision today, it opens the door for the banking industry to take advantage of the poor.3
The amicus curiae Greater Hartford Legal Assistance points out in its brief the following: According to statistics from the department of social services, “the average monthly [temporary family assistance program]4 public benefit distribution to a family of three in the state of *29Connecticut is $572. A family receiving this monthly benefit lives on an amount which is less than one half of the federal poverty level. ATM withdrawal surcharges would clearly have an impact on the monthly budget of such families. If each transaction at an ATM carried with it a surcharge, in addition to the fees that benefit trust recipients and other low-income banking customers are paying, low-income people would be sacrificing an additional amount of money that is sorely needed to survive. Further, if a person of low-income needs to withdraw, or desires to withdraw, only $20 or $30 at a time at an ATM, she could be paying a 5 to 10 [percent] surcharge for each transaction, which would have an enormous impact on her budget. Low-income persons should not be forced to carry with them large amounts of cash at one time in order to avoid a surcharge.”
The problem does not stop there — allowance of those charges would be harmful to the public welfare. The commissioner made specific findings as to the harm that would occur to the public and to the competitiveness of the banking industry in Connecticut. In an action brought by two of the three defendants in the present case, Fleet National Bank (Fleet) and First Union National Bank,5 against the commissioner, seeking to enjoin the commissioner from enforcing a cease and desist order he issued prohibiting the ATM surcharge fees for nondepositors, the trial court stated: “The commissioner found that the public welfare requires immediate action. This finding is based on the financial costs to the public of the plaintiffs’ proposed surcharges, which, when aggregated, amount to a total of approximately $25,000 per day. As the plaintiffs control more than 30 percent of the ATMs in the state, this would constitute a significant financial drain on the public. *30Moreover, the commissioner determined that [Fleet] advised ATM users (while Fleet was imposing surcharges) that nondepositor customers could avoid the same by becoming Fleet depositors. The commissioner concluded that this was anticompetitive and could put pressure on users to become Fleet depositors to the detriment of banks with smaller ATM networks. The commissioner also concluded that given the concentration of ownership of ATMs by the plaintiffs, the ability of Connecticut consumers to use nonsurcharging ATMs could be severely limited.” Fleet National Bank v. Burke, 45 Conn. Sup. 566, 578, 727 A.2d 823 (1998).
II
The sole issue before this court is: Does § 36a-156 prohibit a bank that owns an ATM from charging a fee to a nondepositor who uses the bank’s machine?6 It is fundamental that statutory construction requires the ascertainment of the legislative intent. In seeking to determine the legislature’s intent when it adopted § 36a-156, we “look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation and common law principles governing the same general subject matter. ... No one invariable rule of statutory construction is controlling.” (Citation omitted; internal quotation marks omitted.) Carpenteri-Waddington, Inc. v. Commissioner of Revenue Services, 231 Conn. 355, 362, 650 A.2d 147 (1994).
A
I first focus on the language of § 36a-156. The statute provides: “Availability of machines, devices and terminals for use by other banks and credit unions, (a) One *31or more banks, Connecticut credit unions or federal credit unions which have established a satellite device or point of sale terminal shall make the satellite device or point of sale terminal available on a nondiscriminatory basis for use by any other bank, Connecticut credit union or federal credit union, upon payment by each such other bank or credit union of a reasonably proportionate share of all acquisition, installation and operating costs of the satellite device or point of sale terminal. The satellite device or point of sale terminal shall identify with equal prominence all of the banks, credit unions or network systems which use the satellite device or point of sale terminal.
“(b) Any bank, Connecticut credit union or federal credit union which has established an automated teller machine which is not a satellite device may, in its discretion, permit any other bank, Connecticut credit union or federal credit union to use such automated teller machine, provided, (1) if such permission is granted to any other bank, Connecticut credit union or federal credit union, the automated teller machine is made available on a nondiscriminatory basis for use by any other bank, Connecticut credit union or federal credit union, upon payment of reasonably proportionate costs as described under subsection (a) of this section, and (2) such use is otherwise in accordance with subsection (a) of this section.” General Statutes § 36a-156.
In common parlance, the applicable provisions of the statute with respect to the issue in this case clearly and specifically provide that (1) if a bank establishes a satellite ATM — that is, an ATM off its premises — it must make that ATM available to the customers of all other banks upon payment of an interchange fee7 by the *32nondepositor’s bank and (2) that if a bank establishes an ATM which is not a satellite — in other words, an ATM located on the premises of the bank — and it permits the customers of any other bank to use the ATM, it must be made available on a nondiscriminatory basis for use by the customer of all other banks upon payment of an interchange fee by the nondepositor’s bank.
As a result of § 36a-156, which specifically allows a bank that owns an ATM to charge another bank a specific fee when that bank’s customers use the ATM— that is, the interchange fee — a well established rule of statutory construction prohibits the charging of any other fee for the use of the ATM by a nondepositor. This rule — “expressio unius est exclusio alteráis” or “the expression of one thing is the exclusion of another”; Black’s Law Dictionary (6th Ed. 1990); has been firmly implanted in this state’s jurisprudence and employed continuously for more than one hundred years. See Coletti v. Connecticut Co., 105 Conn. 94, 96, 134 A. 248 (1926); State ex rel. Morris v. Bulkeley, 61 Conn. 287, 367, 23 A. 186 (1892). Simply put, a “statute which provides that a thing be done in a certain way carries with it an implied prohibition against doing that thing in any other way.” (Internal quotation marks omitted.) Chairman, Criminal Justice Commission v. Freedom of Information Commission, 217 Conn. 193, 200, 585 A.2d 96 (1991). Accordingly, since § 36a-156 provides that the bank who owns the ATM must make it available upon the payment of an interchange fee by the nondepositor’s bank, it is implied that if the legislature intended to allow the ATM bank to also charge a user’s fee to a nondepositor it would have specifically provided for it.
There is another rule of statutory construction that reinforces the conclusion that the legislature never intended to allow the ATM bank to charge nondeposi-tors a user’s fee. On November 20, 1998, as previously *33indicated, two of the three defendants in the present case brought an action to enjoin the commissioner from enforcing his cease and desist order prohibiting them from charging nondepositors the ATM surcharge fee. The trial court denied the defendants’ application for a temporary injunction. See Fleet National Bank v. Burke, supra, 45 Conn. Sup. 580. The trial court’s well reasoned published opinion posited that, “§ 36a-156 already provides for payment of ‘acquisition, installation and operating costs,’ the legal presumption is that the legislature did not intend to include other charges. Had the legislature wanted to do so, it could have included such a provision.” Id., 575.
“[T]he legislature is presumed to be aware of the judicial construction placed upon its enactments.” Lumbermens Mutual Casualty Co. v. Huntley, 223 Conn. 22, 30, 610 A.2d 1292 (1992). The legislature, having been in session since Fleet National Bank was decided, could have amended § 36a-156 if they had disagreed with that judicial construction of the statute by specifically authorizing the ATM fee for nondepositors. It did not do so. Accordingly, there is “nothing to support the claim that the legislature intended a contrary construction of the statute.” Id.
B
I must confess that the majority opinion confuses me with respect to the legislative history cited therein. The majority discounts as “ambiguous” the only genuinely relevant legislative history of Public Acts 1975, No. 75-373, which was codified as General Statutes §§ 36a-156 through 36a-159. That legislative history is revealing, although it had specific reference to the point of sale terminal, the ATM utilized in retail outlets. The debate on the floor of the House of Representatives with respect to Public Act 75-373 included the following:
*34“[Representative Albert R. Webber, cochairperson of the legislative committee on general law]: Thank you. If one were to use this service at a supermarket, at the check-out counter, would that individual be charged a fee for the use of that service? . . .
“[Representative Raymond C. Lyddy, cochairperson of the legislative committee on banks]: . . . No. . . .
“[Representative Webber]: If I understand the answer correctly, if a bank installs this very sophisticated piece of equipment in a supermarket for the convenience or at least to alleviate the problems at a check-out counter and the equipment, from what Mr. Lyddy tells us is costly, there shall be no charge and I ask the question again, to the customer who uses it?
“[Representative Lyddy]: ... No charge.” (Emphasis added.) 18 H.R. Proc., Pt. 10,1975 Sess., pp. 4870-71.
It is obvious Representative Webber’s reference to a supermarket checkout counter was merely an example. It does not make sense to limit his inquiry about fees to that one type of transaction, that is, the point of sale; it is obvious that he was concerned about charges to nondepositors for the entire ATM system.
“Although statements made on the floor of the legislature are not controlling on statutory interpretation, we may take judicial notice of those statements, which are strong indications of legislative intent. American Universal Ins. Co. v. DelGreco, 205 Conn. 178, 195 n.8, 530 A.2d 171 (1987); Manchester Sand & Gravel Co. v. South Windsor, 203 Conn. 267, 276, 524 A.2d 621 (1987); Verrastro v. Sivertsen, [188 Conn. 213, 223 n.9, 448 A.2d 1344 (1982)].” Winchester Woods Associates v. Planning & Zoning Commission, 219 Conn. 303, 310-11, 592 A.2d 953 (1991).
Furthermore, as the majority concedes, the legislative history indicates that there was a concern “that smaller *35financial institutions would be excluded from ATM networks in the absence of mandatory sharing.” To be concerned about the exclusion of the customers of smaller banks and not be concerned about the charges with respect to those customers is incongruous. The fees would simply drive the consumer to the ATM of a bank that does not charge them. See Barkley, Clark, Shook, Hardy & Bacon, LLP, “ATM Surcharges: Here Today, Gone Tomorrow?” 5 Clarks’ Bank Deposits and Payments Monthly 1, 3 (February 1997).8 On the other hand, limiting the servicing bank to recouping the costs by charging the noncustomer banks an interchange fee is “designed to increase economic efficiency and render markets more, rather than less, competitive.” Southtrust Corp. v. Plus System, Inc., 913 F. Sup. 1517, 1523 (N.D. Ala. 1995).
*36c
Finally, the majority’s standard of review that gives no deference is due to the commissioner’s view that § 36a-156 prohibits banks from charging nondepositors ATM user fees is baffling. Since at least September 14, 1995, the commissioner construed § 36a-156 to prohibit charges to customers of other banks.9 Since that date *37there has been four legislative sessions and the legislature has failed to amend § 36a-156.
This construction by the commissioner invokes principles to which this court has always adhered — at least in those instances where it comports with the direction in which the majority wishes to travel. First, as Justice Katz writing for a unanimous court pointed out: “Although the interpretation of statutes is ultimately a question of law ... it is the well established practice of this court to accord great deference to the construction given [a] statute by the agency charged with its enforcement.” (Internal quotation marks omitted.) State Board of Labor Relations v. Freedom of Information Commission, 244 Conn. 487, 494, 709 A.2d 1129 (1998). Simply put, the “time-tested agency interpretations” must stand. New Haven v. Freedom of Information Commission, 205 Conn. 767, 774, 523 A.2d 1297 (1988). Second, we should presume that the legislature is aware of the executive branch’s written interpretation of those statutes that come within its domain. See, e.g., Lumbermens Mutual Casualty Co. v. Huntley, supra, 223 Conn. 30 and n.11. The failure of the legislature to amend § 36a-156 in light of the commissioner’s longstanding interpretation of the statute is illuminating. The majority simply ignores these fundamental principles of administrative law.
Ill
The majority’s decision today will have the greatest impact on those who can least afford it and have the least power to redress it. This decision renders the poor of this state captive to a growing banking monopoly and will broaden the ever widening gap between the rich and the poor. It will stifle banking competition at the expense of both the poor and smaller banks, and *38will ultimately sacrifice Connecticut’s overall economic well-being and stability for the benefit of the few.
Accordingly, I dissent.

 The ATMs axe connected through shared networks such as CIRRUS, PLUS and NYCE.


 Receipt of cash assistance in Connecticut is now required to be delivered via benefit trust or direct deposit in accordance with the statutorily mandated statewide fraud detection system for the department of social services. See General Statutes §§ 17b-2 and 17b-7a. Through benefit trust systems, benefits are made available electronically to recipients who do not have bank accounts through the use of a coded card that works similar to an ATM card. In 1996, the state negotiated a contract for its benefit trust services with Citigroup, Inc. Individuals who receive benefits through benefit trust access their cash at an ATM or at a point of sale terminal at a retail location. Currently, however, unlike direct deposit recipients who pay their banks’ standard fees for their accounts, benefit trust recipients can access then' funds at an ATM four times a month at no charge and $0.85 for all subsequent transactions. According to Robert O’Connor, director of management information systems at the department of social services, this arrangement for benefit trust services for public benefits recipients who otherwise would be unable to obtain bank accounts, was based upon the commissioner’s interpretation of § 36a-156, prohibiting ATM surcharge fees. Based on the majority’s ruling today, those receiving public assistance in this state who rely on the benefit trust service will no longer have this service available to them.


 The low income population in Connecticut is disproportionately high. The cities of Hartford and New Haven have some of the highest poverty rates for northeastern cities. The United States Department of Housing and Urban Development estimated that as of 1995 Hartford’s poverty rate was 35.2 percent while New Haven’s was 26.4 percent. Indeed, according to the United States Census Bureau, in a state with the highest per capita income in the country, over 10 percent of our citizens are living below the poverty level. Over 83,000 households receive food stamps and approximately 56,193 households receive cash benefits. Of these households, 9740 are currently receiving their benefits through direct deposit and 36,282 are receiving their benefits through benefit trust.


 The temporary family assistance program is the public cash benefits program for low income persons administered through the department of social services.


 It. was recently announced that the third defendant, Bank of Boston, will merge with Fleet, a move that will serve only to further stifle competition for smaller banks.


 In order to simplify this dissent, I refer only to banks. Section 36a-156 also has application to credit unions.


 An interchange fee is defined as a “reasonably proportionate share of all acquisition, installation and operating costs of the [ATM] or point of sale terminal.” General Statutes § 36a-156 (a).


 “Since banks began offering ATM services, ATM access has become an important selling point banks use to distinguish their deposit services from their competitors. Before the surcharge fee, the price of ATM services among competing institutions remained relatively stagnant. In an effort to maintain or even improve market share, banks generally offered competitive ATM service charges. The surcharge fee may change this pricing environment and have the unwelcome effect of driving the small bank depositor to the larger banks. Because the surcharge is levied by the ATM owner directly against the use, there is relatively little incentive to keep the surcharge low. Therefore, a bank that has the largest market share of deployed ATMs may effectively entice its competitors’ depositors to switch banks merely by imposing a high surcharge. Tired of paying the surcharge fee at the most-frequented ATMs, these users may switch banks because generally the ATM owner will not levy a surcharge on its own customers. Thus it appears that the bank with the most ATMs may increase its market share by raising prices!
‘‘The effect, on smaller local banks could be devastating. Unable to deploy numerous ATMs because of the costs involved, smaller banks have relied on the shared network to give their depositors equal access to the same ATMs that the larger banks provided their customers. To remain competitive, many of these smaller institutions offered their ATM services free or at prices substantially below their larger competitors. The surcharge fee changes the ability of the smaMocal bank to effectively offer free or low-cost ATM services. Again, tired of paying these surcharge lees, the small bank depositor may switch institutions in an effort to maintain the same ATM service without the added surcharge fee.” (Emphasis added.) Barkley, Clark, Shook, Hardy & Bacon, LLP, supra, 5 Clarks’ Bank Deposits and Payments Monthly 3.


 This construction of § 36a-156 was evidenced in a letter from the commissioner to Fleet’s counsel dated September 14, 1995, which provided: “This is in response to your letter dated August 1,1995, concerning the permissibility of certain automated teller machine (‘ATM’) transaction fees. Specifically, you seek confirmation of your interpretation that a state-chartered bank permissibly may charge a direct transaction fee for the use of such bank’s ATM by a person who does not otherwise maintain a banking relationship with the bank. The imposition of such transaction fees would permit a bank to recoup a portion of the expenses incurred by the bank to establish and maintain the ATM. You also seek the concurrence of this department that the Connecticut statutes governing the use of ATMs in Connecticut would not place any restriction on the ability of a federally-chartered bank in Connecticut to impose similar fees, provided it was authorized to do so under federal law. You state that any such transaction fees to be imposed would be disclosed to the user of the ATM either on a sign posted on the ATM or in clear view of the customer using the ATM or electronically during the course of the transaction in a manner that would permit a user to cancel the transaction without incurring the transaction fee.
“The Connecticut statutes governing the establishment and use of ATMs do not authorize banks to impose the transaction fees described above. Moreover, [§] 36a-156 . . . specifically authorizes a bank that has established an ATM to impose a usage fee on other banks whose customers use the ATM to cover ‘a reasonably proportionate share of all acquisition, installation and operating costs.’ It is an established rule of statutory construction that a statute which provides that a thing shall be done in a certain way carries with it an implied prohibition against doing that thing in another way. See, State ex rel. Barlow v. Kaminsky, 144 Conn. 612 [620, 136 A.2d 792] (1957). Therefore, [§] 36a-156, which provides that a bank may charge another bank that uses its ATM a fee for such use, carries with it an implied prohibition against the bank imposing a fee on the customers of the other bank for such use. Accordingly, this department is unable to agree with your interpretation that a state-chartered bank in Connecticut may charge a direct transaction fee for the use of its ATM by the customer of another bank or that the Connecticut statutes governing ATMs would not restrict the abiliiy of federally-chartered banks in Connecticut to impose similar fees. A state-chartered or federally-chartered bank in Connecticut that wishes to recoup the expenses incurred in establishing and maintaining an ATM may *37do so by imposing the usage fee permitted under [§] 36a-156 on other banks whose customers use the ATM.”